BELCHER, Commissioner.
The conviction is for murder; the punishment, 18 years.
The statement of facts in the record shows that it does not contain all the evidence adduced upon the trial.
The sufficiency of the evidence and the bills of exception relating to the court’s ruling on the admission of evidence cannot be appraised without a complete statement of facts or other showing that the claimed errors were not waived or cured. Stockman v. State, 164 Tex.Cr.R. 469, 303 S.W.2d 410; Williams v. State, Tex.Cr.App., 329 S.W.2d 284; Lucky v. State, Tex.Cr.App., 330 S.W.2d 433; Mitcham v. State, Tex.Cr.App., 332 S.W.2d 714.
The judgment is affirmed.
Opinion approved by the Court.